CERTIORARI. The record was as follows: Action on account for the loss of one umbrella. Demand § 2.25. Summons issued c. The exception was that the cause of action was not within the jurisdiction of a justice of the peace, and was not a matter properly chargeable in an account. Albertson was the keeper of a hotel and the umbrella was placed in his keeping as such, by Grier while a guest at his house, and was there lost, and if any action was maintainable, it could only be in case for negligence, and on the common law liability of the keeper of the hotel for the safety of it while in his house; and no such action was cognizable before a justice of the peace.
 The Court reversed the judgment. *Page 542